\
.   .
                      ..




                  .




             OF




             ,

                           s




                           :




_’




         :
     \
                                    . ?Q
                                .




            .

Pact t!2at cm @i3i&   OS thrr
D?p2r’hmlt
        hms. txxaPcndCPs
                  s
_.   .   .
            s   _..




                      :


        l


.   .
                                                     ,.

          ,;..
                                                 .   :


. .                                                  ;

                                                     i
      :
                 :




                                 .~ .s
                                                     i

             ,
                           .‘.




                                             .

                                         /




                     i .